COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:            Randall Dale Jones v. The State of Texas

Appellate case number:          01-18-00841-CR

Trial court case number:        82911-CR

Trial court:                    412th District Court of Brazoria County

       Appellant’s retained counsel, Zachary Maloney, has not filed a brief on appellant’s
behalf. Appellant’s brief was due on January 14, 2019. See TEX. R. APP. P. 38.6(a). On
January 31, 2019, the Clerk of this Court notified appellant’s counsel that a brief had not
been filed and requested a response no later than February 11, 2019. A response has not
been received, and a brief has not been filed.
       Pursuant to Texas Rule of Appellate Procedure 38.8, we abate the appeal and
remand the case for the trial court to immediately conduct a hearing at which a
representative of the Brazoria County District Attorney’s Office, appellant’s counsel,
Zachary Maloney, and appellant shall be present.1 See TEX. R. APP. 38.8(b)(2). The trial
court shall have a court reporter record the hearing.
       The trial court is to:
       (1) determine whether appellant wishes to prosecute the appeal;
       (2) determine whether counsel, Zachary Maloney, has abandoned the appeal;
       (3) if counsel has not abandoned the appeal, inquire of counsel the reasons, if any,
           that he has failed to file a brief and set a date by which counsel will file a

1      If appellant is incarcerated, at the trial court’s discretion, appellant may participated in the hearing
       by closed-circuit video teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On his request, appellant and his counsel shall be
       able to communicate privately without being recorded or heard by the trial court or the State’s
       attorney.
                                                        1
           brief, not later than 30 days from the date of the hearing.
       (4) if counsel has abandoned this appeal, enter an order relieving him of his duties
           as appellant’s counsel, including in the order the basis for a finding of
           abandonment, and determine whether appellant is indigent; and:
           (a) if indigent, appoint new appellate counsel at no expense to appellant and
               set a date by which counsel will file a brief, no later than 30 days from the
               date of the hearing; or
           (b) if not indigent, admonish appellant of the dangers and disadvantages of
               self-representation and
                i. determine whether appellant is knowingly and intelligently waiving his
                   right to counsel and, if so, obtain a written waiver of the right to counsel
                   and set a date by which the brief is due, no later than 30 days from the
                   date of the hearing; or,
               ii. if appellant does not wish to proceed pro se, set a date by which
                   appellant must hire an attorney, no later than 30 days from the date of
                   the hearing;
       (5) make any other findings and recommendations the trial court deems
           appropriate; and
       (6) enter written findings of fact, conclusions of law, and recommendations as to
           these issues, separate and apart from any docket sheet notations.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (d)(1), (f), 26.04(j)(2); TEX. R. APP. P.
38.8(b) cf. TEX. CODE CRIM. PROC. ANN. art. 1.051(g).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s order, findings, and recommendations with this Court no later than 30 days
from the date of this order. The court reporter is directed to file the reporter’s record of
the hearing no later than 30 days from the date of this order. If the hearing is conducted
by video teleconference, a certified video recording of the hearing shall also be filed in
this Court no later than 30 days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The court coordinator of the trial court shall set a hearing date and notify
the parties and the Clerk of this Court of such date.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd_______________________________________
                     Acting individually  Acting for the Court


Date: __March 12, 2019___


                                              2